Citation Nr: 1139975	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  03-28 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which the RO denied service connection for a low back disorder.  The Veteran filed a Notice of Disagreement (NOD) in July 2003, and the RO issued a Statement of the Case (SOC) in September 2003.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.  After receiving additional evidence, the RO continued to deny the claim (as reflected in the May 2005 supplemental SOC (SSOC)).  
 
In February 2006, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the February 2009 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In April 2009, the Board again remanded the claim on appeal to the RO, via the AMC,, for additional development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the May 2010 SSOC), and returned this matter to the Board for further appellate consideration.

In August 2010, the Board denied the claim for a low back disorder.  The Veteran, in turn, appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's August 2010 decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in May 2011, the Veteran granted a power-of-attorney in favor of private attorney Kathy A. Lieberman with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted.

Because of evidence of an in-service back injury and continued treatment for a back disorder post service, including a March 2004 private treatment record indicating a relationship between the Veteran's current back disorder and his in-service injury, in February 2006, the Board remanded the matter for a medical opinion, by an orthopedist, to resolve the question of whether the current back disorder was etiologically related to the Veteran's period of service.

In a January 2009 VA examination report, a board certified internal medicine and occupational and environmental medicine physician concluded that it was less likely that the Veteran's current back disorder was the result of or aggravated by the in-service injury.  To that end, the physician noted the Veteran's lack of complaint of/treatment for a back disorder for 20 years following his discharge from service.  The physician opined that it was more likely that the Veteran's current back disorder was the result of or aggravated by an injury sustained after service in 1991.

Based on this evidence, in the August 2010 decision, the Board concluded that service connection for low back disorder was not warranted.  In rendering its decision, the Board essentially determined that there was substantial compliance with the prior February 2006 remand instructions.   

However, in the Joint Motion, the parties agreed that a remand is required because the Board, relying on the opinion of the board certified internal medicine and occupational and environmental medicine physician (not an orthopedist, as instructed by the prior remand), incorrectly determined that there was substantial compliance with the prior February 2006 remand instructions, in concluding that service connection for a low back disorder was not warranted.  

Citing Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court noted that a remand by the Board confers on the veteran as a matter of law, the right to compliance with the remand orders and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  When the orders of the Board are not carried out, the Board itself errs in failing to insure compliance.  Id.  See also D'Aries v. Peake, 22 Vet.App. 97, 105 (2008) (it is substantial not absolute compliance that is required).  

Under these circumstances, the Board finds that further development of the claim is warranted.  

On remand, the RO should again arrange for the Veteran to undergo VA spine examination, by an orthopedist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.   

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give him another opportunity to present information and/or evidence pertinent to his claim for service connection for a low back disorder.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West  Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for a low back disorder that is not currently of record.   

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for him to undergo VA spine examination, by an orthopedist, at an appropriate medical facility.  The entire claims file must be made available to the physician designated to examine the appellant, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability/ies of the lumbar spine.  Then, with respect to each such diagnosed disability, the orthopedist should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater possibility) such disability had its onset in, or is otherwise medically-related to service,  to particularly include the injury sustained therein,

The orthopedist should set forth all examination  findings, along with the complete rationale for the conclusions reached,  in a printed (typewritten) report.

4.  If the appellant fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for a low back disorder in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


